DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 Election/Restrictions
Applicant’s request for clarity regarding Claims 1-6 & 21-26 being “subject to restriction and/or election requirement.” The examiner directs the applicant to MPEP § 818.02(c). The applicant’s response to the restriction/election requirement of 03/24/2020 was to cancel claims 7-20, and electing species I. Claims 21-26 appear to meet the requirements of species I, and do not currently appear to be patentably distinct for restriction purposes, and as such have been acted upon as elected species I. As claims 21-26 are examined as the elected invention, they are subject to the restriction and/or election requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 21-23, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art of Fig. 4B (described in para [0057-0059]) in view of de Rochemont (US PGPub 20060092079).
As per claims 1 & 21:
Fig. 4B of the current application discloses an apparatus and method of using comprising: an impedance matching circuit (conventional series matching circuit, para [0057]) for matching an impedance of an antenna (as shown in Fig. 4B and as per a series matching circuit) to an impedance of a circuit, the impedance matching network comprising: a first reactive network (inductor La); and a second reactive network (Capacitors Ca and Cb) coupled in series with the first reactive network, wherein the second reactive network includes a reactive component realized by multiple reactive components (Capacitors Ca and Cb) so as to reduce sensitivity of the impedance 
Fig. 4B does not disclose that the impedance matching network is for matching an impedance of a high quality factor (high- Q) antenna to an impedance of a radio-frequency (RF) circuit.
de Rochemont discloses in Fig. 29A the use of high-Q antennas (narrow band frequency selective antenna elements, para [0033], labeled as frequency-specific antenna 408A) connected to an impedance matching network (413) further connected to a radio-frequency (RF) circuit (transceiver/signal processing die 417, part of an RF front-end module 406).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of the Fig. 4B for the generic impedance matching circuit of 413 to provide the benefit of an art-recognized impedance matching circuit able to provide the function of improving circuit efficiency by matching the impedances of the high-Q antenna and the RF circuit of de Rochemont, as is well understood in the art.
As per claims 2 & 22:
Fig. 4B discloses the reactive component realized by multiple reactive components comprises a capacitor realized by a plurality of series-coupled capacitors.
As per claims 3 & 23:

At the time of filing, it would have been obvious to one of ordinary skill in the art for the high-Q antenna of the combination to be an inductive high-Q antenna, as one of a limited number of options (capacitive vs inductive) of antenna impedance properties that is dependent upon the structure of the antenna.
As per claims 6 & 26:
Fig. 4B does not disclose the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.
de Rochemont discloses in Fig. 29A that the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry (para [0115]).
As a consequence of the combination of claim 1, the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.


Claims 1, 4-6, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art of Fig. 4C (described in para [0057-0059]) in view of de Rochemont (US PGPub 20060092079).
As per claims 1 & 21:
Fig. 4C of the current application discloses an apparatus and method of using comprising: an impedance matching circuit (conventional series matching circuit, para [0057]) for matching an impedance of an antenna (as shown in Fig. 4C and as per a series matching circuit) to an impedance of a circuit, the impedance matching network a); and a second reactive network (Inductors La and Lb) coupled in series with the first reactive network, wherein the second reactive network includes a reactive component realized by multiple reactive components (Inductors La and Lb) so as to reduce sensitivity of the impedance matching network to component tolerances in the second reactive network (two inductors in series may be viewed as a single inductance, with a total inductance that is the summation of the inductances in series, thus reducing the effect of component tolerances on the second reactive network).
Fig. 4C does not disclose that the impedance matching network is for matching an impedance of a high quality factor (high- Q) antenna to an impedance of a radio-frequency (RF) circuit.
de Rochemont discloses in Fig. 29A the use of high-Q antennas (narrow band frequency selective antenna elements, para [0033], labeled as frequency-specific antenna 408A) connected to an impedance matching network (413) further connected to a radio-frequency (RF) circuit (transceiver/signal processing die 417, part of an RF front-end module 406).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of the Fig. 4C for the generic impedance matching circuit of 413 to provide the benefit of an art-recognized impedance matching circuit able to provide the function of improving circuit efficiency by matching the impedances of the high-Q antenna and the RF circuit of de Rochemont, as is well understood in the art.
As per claims 4 & 24:

As per claims 5 & 25:
Fig. 4C does not disclose that the impedance matching circuit matches the impedance of a capacitive high-Q antenna to the impedance of RF circuit.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the high-Q antenna of the combination to be a capacitive high-Q antenna, as one of a limited number of options (capacitive vs inductive) of antenna impedance properties that is dependent upon the structure of the antenna.
As per claims 6 & 26:
Fig. 4C does not disclose the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.
de Rochemont discloses in Fig. 29A that the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry (para [0115]).
As a consequence of the combination of claim 1, the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.

	Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
On pages 4-6 of the applicant’s remarks, the applicant argues:
In rejecting the claim, the Office Communication relies on Figs. 4B and 4B. With respect to the last limitation of the claim, i.e., "a second  reactive network, wherein the second reactive network includes a reactive component realized by multiple reactive components so as to reduce sensitivity of the impedance matching network to component tolerances in the second reactive network," the Office Communication cites two pages at the Web page allaboutcircuits.com. 
To the Applicant's readings, the Web pages merely discuss the values resulting from parallel and series inductors or capacitors, respectively. The Office Communication does not quote any particular part of those Web pages, and the Applicant cannot find any, that supports the purported allegation that the Web pages teach or suggest the limitation "wherein the second reactive network includes a reactive component realized by multiple reactive components so as to reduce sensitivity of the impedance matching network to component tolerances in the second reactive network." The Office Communication further relies on the doctrine of inherency. See Office Communication at 9. The Office Communication provides a purported example to illustrate the point, but fails to provide details to ascertain where the Office obtained the values presented. As such, the Applicant cannot fully examine the purported reasoning and to formulate a proper response. If the Office wishes to rely on that examiner, the Applicant respectfully requests a detailed analysis showing the steps used to obtain the values. 

"To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted). Thus, if the Office wishes to rely on inherency, the Applicant respectfully requests that the Office present either objective evidence (along with a detailed analysis) or an Examiner's Declaration. 
In summary, the Applicant respectfully submits that the rejection of claim 1 on either ground advanced is improper. As noted above, claims 2-6 depend ultimately on claim 1 and, thus, include its limitations. As a result, similar comments apply to the dependent claims. 

	The examiner respectfully disagrees. The applicant appears to not address the examiner’s arguments in regards to the teaching reference of the “All about circuits” website, instead stating that the teaching reference does not provide a limitation of the 
	Further, the applicant failed to respond to the examiner’s argument regarding the teaching reference of Omoumi (US Patent 9939471) which discloses in col. 14 lines 1-29 that a single circuit element can be represented by two or more elements connected in series and/or parallel to achieve values with lower tolerances than the individual components.
	The applicant’s arguments are not persuasive, such that the rejection of claim 1 is sustained.
	Applicant’s arguments with regard to independent claim 21 and dependent claims 2-6 & 21-26 are based on the arguments above pertaining to claim 1, and are therefore not persuasive, with the rejections of claims 2-6 & 21-26 being sustained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843